Name: Council Regulation (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 29 . 11 . 88No L 325/2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3698/88 of 24 November 1988 laying down special measures for hemp seed shall be fixed for the Community, for the following marketing year, in accordance with the procedure laid down in Article 43 (2) of the Treaty. The aid shall be fixed at a level which is fair to producers, account being taken of the supply requirements of the Community. 2. The aid shall be granted only for seed of varieties providing certain safeguards to be determined in respect of the content of intoxicating substances in the product harvested. 3 . The aid shall continue to apply throughout the marketing year in question ; this shall cover the period 1 August to 31 July, unless otherwise decided by the Council acting by a qualified majority on a proposal from the Commission . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee, Whereas the production of hemp seed is of importance to the economy of certain regions of the Community ; whereas, in order to promote the expansion of this crop, which is subject to direct competition from hemp seed imported from third countries duty free, provision should be made for appropriate support ; Whereas for this purpose the marketing of Community production must ensure producers a fair income ; whereas to this end aid should be granted for hemp seed produced in the Community ; whereas, in view of the characteristics of the crop, a system for laying down the aid on a flat-rate basis should be provided for ; Whereas provision should be made to ensure that expenditure incurred by Member States as a result of the obligations arising out of the application of this Regulation falls within the financial responsibility of the Community in accordance with the regulations on the financing of the common agricultural policy ; Whereas certain varieties of hemp contain substances which may harm human health ; whereas therefore the aid should be granted only for hemp presenting adequate guarantees as to the content of intoxicating substances in the product as harvested ; Whereas, in order to ensure that the measures provided for in this Regulation are applied under optimum conditions during the 1988/89 marketing year, transi ­ tional measures are necessary ; whereas therefore a flat-rate aid per hectare should be granted for that marketing year, HAS ADOPTED THIS REGULATION : Article 1 1 . Every year before 1 August, an aid for hemp seed falling within CN codes ex 1207 99 10 and 1207 99 91 Article 2 1 . The aid shall be granted for a production figure obtained by applying an indicative yield to the surface areas sown and harvested. The indicative yield may be differentiated taking into account the yield ascertained in the major producing areas in the Community. The indicative yield shall relate to a product of sound and merchantable quality. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall lay down general rules ii) accordance with which the aid shall be granted and the rules for verifying areas sown and harvested within the Community with a view to establishing eligibility for the aid. 3 . The following shall be determined in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC (3), as last amended by Regulation (EEC) No 2210/88 (4): (a) the indicative yield ; (b) detailed rules for the application of this Article. Article 3 The Member States and the Commission shall communicate to each other the information necessary for the application of this Regulation . This information shall be decided upon in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Detailed rules concerning the communication and dissemination of this information shall be adopted in accordance with the same procedure . (') OJ No C 276, 26. 10 . 1988, p. 5. (2) Opinion delivered on 18 November 1988 (riot yet published in the Official Journal). (3) OJ No 172, 30. 9 . 1966, p . 3025/66. (4) OJ No L 197, 26. 7. 1988 , p. 1 . 29 . 11 . 88 Official Journal of the European Communities No L 325/3 Article 4 The provisions on the financing of the common agricultural policy shall apply to the system of aid provided for in this Regulation . Article 5 1 . By way of derogation from Article 2, the aid for hemp seed in respect of the 1988/89 marketing year shall be 250 ECU/hectare. The aid shall be granted to the producer in respect of the areas eligible for the aid provided for in Article 4 of Regulation (EEC) No 1308/70 ('), as last amended by Regulation (EEC) No 3995/87 (2), where the . producer demonstrates to the satisfaction of the Member State concerned that normal operations for harvesting the seed have been carried out. 2. The operative event within the meaning of Article 5 of Regulation (EEC) No 1676/85 (3), as last amended by Regulation (EEC) No 1636/87 (4), as regards eligibility for the aid for hemp seed for the 1988/89 marketing year shall be deemed to have occurred on 1 September 1988 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the first time to hemp seed harvested during the 1988/89 marketing year. This Regulation shall be' binding in its entirety and directly applicable in all Member States. ' Done at Brussels, 24 November 1988 . For the Council The President V. KEDIKOGLOU (') OJ No L 146, 4. 7. 1970, p. 1 . 0 OJ No L 377, 31 . 12. 1987, p. 34. O OJ No L 164, 24. 6 . 1985, p. 1 . b) OJ No L 153, 13 . 6 . 1987, p. 1 .